Citation Nr: 0911355	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  04-06 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a left elbow 
disability.

2.  Entitlement to service connection for a temporomandibular 
joint (TMJ) disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active duty from January 1970 to April 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

The Veteran testified at an April 2006 video-conference 
hearing.

In September 2006, the Board remanded the case to the RO for 
further development of the record.  At the time of the 
September 2006 Board remand, one of the issues on appeal was 
entitlement to service connection for a deviated septum.  In 
an October 2008 rating decision, the RO granted service 
connection for a deviated septum.  Therefore, this issue is 
no longer on appeal.


FINDINGS OF FACT

1.  The Veteran does not have current left elbow disability.

2.  A TMJ disorder was first manifested in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left elbow 
disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2008).

2.  The criteria for service connection for a TMJ disorder 
have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

In this decision, the Board grants service connection for a 
TMJ disorder which represents a complete grant of the benefit 
sought on appeal.  See Barrera v. Gober, 122 F.3d 1030 (Fed. 
Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).  Thus, no discussion of VA's duties to notify and 
assist is required with respect to this issue.

With regard to the Veteran's claim of service connection for 
a left elbow disorder, complete VCAA-compliant notice was 
sent in June 2001, December 2005 and September 2006 and the 
claim was readjudicated in an October 2008 supplemental 
statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007).

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence and afforded the Veteran 
physical examinations in conjunction with his claim for 
service connection for a left shoulder disorder.  VA has 
substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

Service connection may be granted for any disability 
resulting from injury suffered or disease contracted in line 
of duty, or for aggravation in service of a pre-existing 
injury or disease.  38 U.S.C.A. §§  1110, 1131.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); see Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990) (a claimant need only demonstrate 
that there is an "approximate balance of positive and 
negative evidence" in order to prevail).

Left  Elbow Disability

The Veteran contends that he has a left elbow disorder that 
is related to his active duty.  

The service treatment records show that the Veteran was seen 
on several occasions with complaints of left elbow pain and 
that he was diagnosed as having lateral epicondylitis.  

On VA orthopedic examination in July 2001, the Veteran was 
diagnosed as having left elbow tendinitis and mild left elbow 
epicondylitis.  The examiner noted that there was tenderness 
of the left elbow at the areas of the tendon and at the 
epicondyle which was indicative of mild left elbow tendinitis 
and epicondylitis.

Following a separate VA general medical examination conducted 
in July 2001, the Veteran was diagnosed as having left 
olecranon bursitis.  Examination of the left elbow revealed 
evidence of mild tenderness in the olecranon bursa.  

In April 2006, the Veteran testified that his elbow condition 
has not been a chronic condition as in the past when he would 
travel frequently and carry luggage.

A May 2006 letter was received from G. W. Jones, M.D.  Dr. 
Jones stated that he had reviewed the Veteran's medical 
records (including service treatment records) and performed 
an examination relative to the Veteran's complaints of left 
elbow pain and determined that there was no current 
disability.  

The case was remanded for further VA examination.

A subsequent VA examination was conducted in August 2007.  
Examination of the left elbow revealed no tenderness to 
palpation over the medial or lateral aspects of the left 
elbow.  There were no lesions or masses.  Left elbow range of 
motion was from 0 to 145 degrees with no pain.  Supination 
was from 0 to 85 degrees and pronation was from 0 to 80 
degrees with no pain.  Left elbow range of motion was not 
limited by pain, weakness, fatigability, incoordination, or 
lack of endurance with repetitive motion.  X-rays showed no 
evidence of fracture, subluxation or degenerative changes.   
The Veteran was diagnosed as having a normal left elbow exam.  

Based on a review of the record, the Board finds that the 
medical evidence establishes that the Veteran does not have 
current left elbow disability.  Although the Veteran was 
shown to have epicondylitis in service and tendinitis, 
epicondylitis and bursitis on VA examinations in 2001, 
current medical evidence indicates that no disability 
remains.  A May 2006 medical report and findings from an 
August 2007 VA examination revealed that there is no current 
left elbow disability.  Thus, it follows that any left elbow 
symptomatology in service appears to have resolved without 
residual disability.

In a March 2009 brief, the Veteran's representative 
challenged the adequacy of the August 2007 VA examination 
report.  Specifically, the representative alleged that the 
examiner did not provide an etiology statement or use the 
goinometer to measure the range of motion of the left elbow.  
The Board finds that such challenge is without merit.  As 
described in detail above, the medical report clearly 
describes that range of motion studies were conducted and 
because the examiner did not find a current left elbow 
disability, requesting an opinion as to the etiology of a 
disability would be illogical.  Thus, there is no basis for 
the Board to find that the August 2007 VA examination report 
was inadequate and that a remand for further VA examination 
is not warranted.  

Absent evidence of a left elbow disability that is 
etiologically related to an injury or disease in service, the 
Veteran's claim of service connection for a left elbow 
disorder fails because it is not supported by the evidence.  
A claim for service connection requires medical evidence 
showing that the Veteran currently has the claimed 
disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997).  Absent proof of a current disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In this case, there is no medical evidence 
establishing current left elbow disability for which service 
connection may be established.

Based on the lack of a diagnosis for this disorder, the Board 
finds that service connection is not warranted, and there is 
no doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).

TMJ Disorder

The Veteran alleges that he has a TMJ disorder that he 
attributes to his active duty service.

Service treatment records indicate that the Veteran was 
diagnosed as having TMJ syndrome in February 1999.

On VA examination in July 2001, the examiner concluded that 
the Veteran had a normal TMJ with some slight popping noise 
detected in some directions of moving the jaw that was within 
normal limits.

In a May 2006 letter, Dr. Jones reported that the Veteran had 
TMJ syndrome during active duty and that he continues to have 
symptoms of TMJ that are minor in nature and do not require 
any ongoing treatment.   

The Veteran underwent a VA dental examination in August 2007 
and was diagnosed as having localized TMJ joint disorder.

The RO determined that the August 2007 VA examiner did not 
provide a nexus opinion and the Veteran was afforded another 
examination with the same VA examiner in July 2008.  The 
examiner noted that the Veteran was first diagnosed as having 
TMJ syndrome in February 1999 prior to discharge from service 
and that he currently has TMJ syndrome.  With regard to the 
2001 VA examination report that indicated a normal TMJ, the 
examiner felt that the problem was either missed or 
accidentally excluded from the report.  The examiner felt 
that the Veteran's TMJ syndrome was most likely the result of 
his malocclusion and crossbite, which would result in 
mandibular excursions that would place stress on the left 
side TMJ over time.  The examiner felt that the onset of TMJ 
symptoms developed while the Veteran was on active duty and 
was in fact diagnosed as being present or near the 1999 
dental examination as noted in the service treatment records. 

The evidence shows that the Veteran has a current diagnosis 
of a TMJ disorder.  Both a physician in May 2006 and a July 
2008 VA examiner acknowledged that the Veteran was first 
diagnosed with a TMJ disorder in service and continues to 
have symptoms of TMJ.  Accordingly, service connection is 
granted for a TMJ disorder.  See 38 U.S.C.A. § 5107(b) (West 
2002).


ORDER

Service connection for a left elbow disability is denied.

Service connection for a TMJ disorder is granted.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


